DETAILED ACTION
This action is in response to the Application filed on 12/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 322, 324 in Fig. 3(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 332 and 334.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claim(s) 2 – 16 is/are objected to because of the following informalities:  
Claim(s) 2 – 10 recite(s) “A controller” in line 1. It appears that it should be “The controller”.
Claim 10 recites “as claimed any claim 3”. It appears that it should be “as claimed in claim 3”.
Claim 11 recites “A voltage regulator module comprising a controller as claimed claim 1, and further comprising a power unit”. It appears that it should be “The voltage regulator module comprising the controller as claimed in claim 1, and further comprising the power unit”.
Claim(s) 12 – 13 recite(s) “A voltage regulator module”. It appears that it should be “The voltage regulator module.
Claim 14 recites “A multi-module voltage regulator”. It appears that it should be “The multi-module voltage regulator”.
Claim 15 recites “AVP regulation”. It appears that it should be “adaptive voltage regulation (AVP).
Claim 16 recites “The method of claim 14”, “the weighted average” and “the sum”. Said limitations lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the weighted average" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim. Further the limitation “adjusting the reference voltage the weighted average” is ambiguous. For examination purpose, the examiner is going to assume that claim 16 depends on claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already comprises “a voltage regulator module”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,215,290; (hereinafter Yang) in view of US Pub. No. 2011/0267019; (hereinafter Krishnamurthy).

Regarding claim 1, Yang [Fig. 3] discloses a controller for a voltage regulator module [e.g. 300] including a power unit [e.g. 300] and providing, at an output [e.g. [e.g. LOAD], an output current, Iout, at an output voltage, Vout, from an input current at an input voltage [e.g. Vin], the voltage regulator module being configured for use in a multi-module voltage regulator having at least one neighbouring voltage regulator module [e.g. 302] having a respective output connected in parallel with the output, the controller comprising: a reference voltage source [e.g. VREF] for providing a reference voltage (Vref) [e.g. VREF]; a current balancing unit [e.g. 210], configured to receive a respective output current from each of the at least one neighbouring voltage regulator module [e.g. sensed by 200, 204] and to determine an adjusted reference voltage, Vref', from the reference voltage [e.g. col. 3, lines 54 – 56 recites “the feedback control circuit comprises a correction amplifier 210 which uses the differential amplifier 204 output to adjust the reference voltage at the input to an error amplifier 212”]and for balancing the output current with the at least one respective output current [e.g. col. 1, lines 8 – 14 recites “The present invention is generally directed to balancing current among phases and modules in multi-phase power converters and multi-module power supply systems. More specifically, the present invention is directed to a current sensing scheme for sensing phase currents in a multi-phase power supply and adjusting phase duty cycles accordingly through feedback control”]; and a control unit [e.g. 212, 208] configured to use the adjusted reference voltage [e.g. at non-inverting input of 212] to control the voltage regulator module [e.g. by ON/OFF operation of the switches provided by 208], to provide the output current at the output voltage from the input current at the input voltage.
Yang fails to disclose to provide the output current at the output voltage from the input current at the input voltage based on adaptive voltage positioning, AVP, regulation. Emphasis added to the lacking limitation.
Krishnamurthy [e.g. Fig. 8] teaches to provide the output current at the output voltage [e.g. Vout(t)] from the input current at the input voltage [e.g. Vin] based on adaptive voltage positioning, AVP, regulation [e.g. 840; paragraph 075 recites “System level duty cycle control module 830 may include an adaptive voltage positioning (AVP) system 840”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yang by to provide the output current at the output voltage from the input current at the input voltage based on adaptive voltage positioning, AVP, regulation as taught by Krishnamurthy in order of being able to improve transient response, paragraph 110.

Regarding claim 11, Yang [Fig. 3] discloses a voltage regulator module comprising a controller as claimed claim 1, and further comprising a power unit having at least one controllable switch [e.g. Q1 / Q1n] and an impedance [e.g. 202].  

Regarding claim 12, Yang [Fig. 3] discloses a voltage regulator as claimed in claim 7 [e.g. Q1, Q2, Q1n, Q2n, inductors].

Regarding claim 13, Yang [Fig. 3] discloses wherein the at least one neighbouring voltage regulator module [e.g. Q1n, Q2n, inductor] is supplied from the input voltage [e.g. VIN].  

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Krishnamurthy and further in view of US Pub. No. 2018/0050603; (hereinafter Hand).

Regarding claim 5, Yang fails to disclose wherein the control unit is configured to control the voltage regulator module to provide the output current from the input current, and the adjusted reference voltage by a control loop having a finite feedback gain, H.  
	Hand [e.g. Fig. 3] teaches wherein the control unit [e.g. 45, 48] is configured to control the voltage regulator module [e.g. 20] to provide the output current from the input current, and the adjusted reference voltage [e.g. Fig. 4; output of 64 corresponding to a feedback control variable] by a control loop having a finite feedback gain, H [e.g. paragraph 037 recites “One requirement for effectively distributing the total current among the converters is that the outer loop must maintain a good approximation of the current at each converter (especially in steady state). If this is violated, then there is no guarantee that the intended distribution will be achieved or that any appreciable cell balancing will take place. One way of achieving this would be to require integral control in the outer loop and to require finite DC gain control (i.e., no integrator) in the inner loops”].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yang by wherein the control unit is configured to control the voltage regulator module to provide the output current from the input current, and the adjusted reference voltage by a control loop having a finite feedback gain, H as taught by Hand in order of being able to output voltage control together with the cell balancing logic, without necessitating a large communication bandwidth or the associated extra costs, paragraph 11.

Regarding claim 7,  Yang fails to disclose wherein the control loop of the control unit has an infinite DC gain.  
Hand [e.g. Fig. 3] teaches wherein the control loop of the control unit has an infinite DC gain [e.g. paragraph 037 recites “One requirement for effectively distributing the total current among the converters is that the outer loop must maintain a good approximation of the current at each converter (especially in steady state). If this is violated, then there is no guarantee that the intended distribution will be achieved or that any appreciable cell balancing will take place. One way of achieving this would be to require integral control in the outer loop and to require finite DC gain control (i.e., no integrator) in the inner loops”].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yang by wherein the control loop of the control unit has an infinite DC gain as taught by Hand in order of being able to output voltage control together with the cell balancing logic, without necessitating a large communication bandwidth or the associated extra costs, paragraph 11.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Krishnamurthy, Hand and further in view of US Pub. No. 20150326021; (hereinafter COUSINEAU), cited by Applicant(s).

Regarding claim 14, Yang [Fig. 3] discloses A multi-module voltage regulator, comprising at least two voltage regulator modules [e.g. Q1, Q2, inductor and Q1n, Q2n and inductor] as claim in claim 7, wherein the respective controller of each voltage regulator modules includes a separate reference voltage source [e.g. VREF], and the output voltage of the regulator modules is common [e.g. as shown].  
Yang fails to disclose respective controllers arranged in a logical daisy-chain.
	COUSINEAU [e.g. Fig. 1] teaches respective controllers arranged in a logical daisy-chain[e.g. paragraph 121 recites “a communication chain 61 having a same number q of communication links 62, 64, 66, 68, 70, 72 connecting the control modules 52, 54, 56, 58, 60 in a daisy chain”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yang by respective controllers arranged in a logical daisy-chain as taught by COUSINEAU in order of being able to obtain a fully decentralized control of a parallel converter comprising any number q of switching cells, paragraph 139.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Allowable Subject Matter
Claims 15 is/are allowed.
Claim(s) 2 – 4, 6 and 8 – 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current balancing module is configured to determine a difference, the difference being a difference between the output current and the output current from a one neighbouring voltage regulator module, and to adjust the reference voltage in proportion to the difference to provide the adjusted reference voltage”.
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current balancing module is configured to determine a difference, the difference being a difference between the output current and the sum of half the output currents from each of two neighbouring voltage regulator modules, and to adjust the reference voltage in proportion to the difference to provide the adjusted reference voltage.  ”.
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current balancing module is configured to determine a difference, the difference being a difference between the output current and a weighted average of the output currents from a plurality of neighbouring voltage regulator modules, and to adjust the reference voltage in proportion to the difference to provide the adjusted reference voltage”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the reference voltage source, the output current, the common output voltage   and the respective output currents from the two immediately neighbouring voltage regulator modules in the daisy-chain are the only control inputs for controlling the output current”.
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “adjusting the reference voltage in dependence on a difference between an output current of the voltage regulator module and a weighted average of the respective output currents from at least one other voltage regulator module comprised in the multi-module voltage regulator by a finite gain feedback loop”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838